Title: From Benjamin Franklin to Madame Brillon, 10 December 1780
From: Franklin, Benjamin
To: Brillon de Jouy, Anne-Louise Boivin d’Hardancourt


ce Dimanche 10. Xbre. 80
Je me rendrai chez vous, ma chere fille, demain matin, avec grand Plaisir; & si vous ne pourrez pas descendre sans Difficulté, peutêtre je serai assez fort pour monter votre escalier. Le Désir de vous voir me donnera quelque force de plus. Mon fils m’aidera volontiers, car il ne s’oppose jamais à mes propositions d’aller avec moi chez Madame Brillon.
Les Visites de votre bon Mari pendant ma Maladie, m’a été très agreable. Sa Conversation m’a soulagé & égayé. Je regrette qu’au lieu de la chercher quand j’ai été chez vous, j’ai perdu tant de temps à jouer aux echecs. Il a beaucoup des Contes, & toujours bien appliquées. S’il vous en a dérobé quelques uns, vous pourrez les repeter neanmoins, car ils me plairont toujours de votre bouche.
M. Pagin m’a fait l’honneur de me visiter hier. C’est assurement un des meilleurs hommes possibles; car il a eu la patience de m’entendre jouer un Air sur l’Harmonica & de l’entendre jusqu’a la fin.
